Grant, J.
(after stating the facts). The court was in error. The general appearance and notice of trial operated as a waiver of the failure to file the bond and affidavit, within the time required by the statute, and gave the circuit court jurisdiction of the case. McCombs v. Johnson, 47 Mich. 593 (11 N. W. 400); Hamilton v. Wayne Circuit Judge, 53 Mich. 409 (18 N. W. 193); Sherwood v. Ionia Circuit Judge, 107 Mich. 136 (64 N. W. 1045).
Judgment reversed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.